The plaintiff was a passenger and entitled to the high degree of care to which that relation to the defendant gave him the right by law. He was a stranger to the locality, the railway and its surroundings. He had never seen Niagara Falls before and had taken passage in an observation car of unusual size, used in a national park to enable strangers from all over the world to see the wonderful scenery. He did not pay for transportation simply, as the main object was the privilege of sight-seeing. The management must be presumed to have known that the eyes of its *Page 358 
passengers were not fixed upon objects near the track and away from the river, but on the grandeur of the view which they were invited to enjoy. The want of care by either party to the action should be considered in the light of that fact. The evidence, mejudice, warranted the inference drawn by the jury that the defendant was negligent and the plaintiff free from negligence.
What are the facts? The plaintiff was on the Canadian side looking across the river at the scenery on the American side. He was of such huge size that it was obvious at a glance that he could not pass through the narrow space between the car and the trolley pole at the place where the accident occurred without the utmost danger. The double tracks converged somewhat at this point only, which was known to the defendant and the conductor, its agent in charge of the car, but not to the plaintiff. The trolley poles are between the tracks, except for a space of several hundred feet which includes the place of the accident, where they come together and interlock. In the language of the engineer who made the measurements "the easterly rail of the west track crosses the westerly rail of the easterly track," and at this point the trolley poles, which elsewhere are between the tracks, are on the side farthest from the river. The plaintiff gave notice of his intention to pass through said narrow place, which involved a danger known to the conductor but unknown to himself, for the jury could find that it was not obvious even to a vigilant passenger on his first trip over the road. The situation was dangerous at one particular point which he had never seen, though safe over the rest of the road. There was no notice to warn passengers, nor safeguard to protect them. The conductor told the plaintiff to go, and, as he went, kept looking at him. He saw him enter upon the perilous passage, but gave no warning. Knowing the danger to one for whose safety the law commanded him to exercise the highest degree of care, he exercised no care, but let him go on to ruin without lifting his voice to prevent. He was the son of the superintendent of the road and but seventeen or eighteen *Page 359 
years of age. What he failed to do, the defendant failed to do and his omission was negligence on its part, as the jury properly found.
The plaintiff exercised some care, for he notified the conductor of what he was going to do and was told to do it. The circumstances made this an assurance of safety, upon which he had a right to rely. Why did he speak to the conductor except to learn whether it was safe to then and there change his seat, and why did the conductor tell him to go and take the other seat unless he intended to assure him it was safe to do so? What was the running board for, if not for the use of passengers? What he did was not dangerous except under the peculiar facts of which he was ignorant, but which the conductor knew or should have known. People were permitted to stand on the running board at all other points on the road and to ride thereon at will.
Is it negligence, as matter of law, for a passenger to do what the conductor tells him to, especially when he looks at him in silence while he does it? Could not the jury find from the evidence that the plaintiff, under the circumstances, was not bound at the peril of his life to observe the precise situation of a single trolley pole with reference to the track and to measure with exactness its distance from the moving car at one particular point, differing from all others, when he had paid the defendant for the privilege of witnessing from an observation car a grand sight, in the opposite direction from the pole and had received from its conductor an assurance of safety? The situation and surrounding circumstances, what the conductor said and did and the right of the plaintiff to rely thereon, were some evidence on the question of contributory negligence, which, therefore, was for the jury. I do not quarrel with the law of my learned brother who has written so ably for the court, but I deny that it applies to this case and invoke the principle that it is the duty of common carriers to warn their passengers of a danger of their own creation, which, while it could be seen, the passenger was not bound by law to see after an assurance of safety had *Page 360 
been given by the conductor in charge. The rule of "utmost care" made for the protection of passengers should not be relaxed, for the safety of the citizen is the highest concern of the state.
I vote for affirmance.
CULLEN, Ch. J., HAIGHT and WERNER, JJ., concur with WILLARD BARTLETT, J.; VANN, J., reads dissenting opinion; HISCOCK, J., not sitting; GRAY, J., absent.
Judgment reversed, etc.